t c memo united_states tax_court donald r fitch and brenda t fitch petitioners v commissioner of internal revenue respondent docket nos filed date kevan p mclaughlin and richard a carpenter for petitioners michael s hensley for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies in and penalties on petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions the issues remaining for decision as to all years in issue respondent conceded the adjustments related to petitioners’ failure to report income for all years in issue except for their failure to report interest_income for petitioners admitted and respondent accepted that their actual interest_income for is dollar_figure an amount dollar_figure greater than respondent determined in the notice_of_deficiency petitioners conceded the following expenses they reported on schedule c profit or loss from business related to their accounting practice dollar_figure of car and truck expenses dollar_figure of depreciation dollar_figure of insurance expenses and dollar_figure of travel_expenses for dollar_figure of car and truck expenses dollar_figure of depreciation and dollar_figure of office expenses for and dollar_figure of car and truck expenses dollar_figure of contract labor expenses dollar_figure of depreciation and dollar_figure of insurance expenses for petitioners conceded the following expenses they reported on schedule c related to their real_estate activity dollar_figure of car and truck expenses and dollar_figure of depreciation for dollar_figure of car and truck expenses and dollar_figure of depreciation for and dollar_figure of car and truck expenses and dollar_figure of depreciation for respondent conceded the remaining adjustments on the schedules c other than the adjustments to amortization expenses on schedules c related to the accounting practice for to and the adjustments to meal and entertainment_expenses on schedule c related to the accounting practice for to and schedule c related to the real_estate activity for and respondent conceded the adjustments to the rental real_estate expenses petitioners reported on schedule e supplemental income and loss other than the adjustments for the e street property for all years in issue however respondent contends that all of petitioners’ rental real_estate losses are limited by sec_469 petitioners petitioned the court for redetermination of a dollar_figure long-term_capital_loss adjustment for but they did not raise this issue at trial or on brief continued are whether petitioners are entitled to amortize the purchase_price of an accounting practice whether petitioners are entitled to deduct rental real_estate losses for the e street property and whether these and other rental real_estate losses are limited by the passive_activity_loss rules of sec_469 whether petitioners are entitled to deduct meal and entertainment_expenses beyond the amounts allowed by respondent whether petitioners are entitled to deduct net_operating_loss carryovers from and and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in california continued therefore we find that they have abandoned it see 92_tc_661 89_tc_46 the remaining adjustments are computational and will be resolved under rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar i background of petitioners brenda t fitch has been a licensed real_estate agent under california law since date she works full time as an independent_contractor with remax performing duties typical of real_estate agents and brokers including reviewing buyer criteria soliciting listings going on caravans and showing leasing and selling real_property while she has no set schedule she generally wakes up pincite a m to review business emails new real_estate listings and buyer criteria for her clients and she works six days a week taking either saturday or sunday off donald r fitch has been a licensed certified_public_accountant c p a in california since date upon receiving his license he started an accounting practice c p a practice as a sole_proprietor in san francisco he spent nearly a decade developing the c p a practice until he suffered a brain aneurysm in date he was hospitalized for a week underwent surgery and slowly recuperated a caravan is typically a tour of new real_estate listings designed for real_estate agents and brokers ii the sale and repurchase of the c p a practice on date mr fitch sold the c p a practice sale transaction for dollar_figure to mark gronke a c p a licensed in massachusetts who worked for mr fitch as an independent_contractor sporadically from through they duly executed an agreement sale agreement providing that the dollar_figure was due and payable in full within year at the applicable federal interest rates the agreement stated that mr fitch has incurred recent brain surgery mr fitch understands the need to transfer the business based on health issues petitioners reported the dollar_figure as a capital_gain on their tax_return mr fitch performed a small amount of work for the c p a practice after the sale transaction to help ensure a smooth transition on date approximately months after the sale transaction mr gronke suffered a seizure and was rushed to the hospital five days later on date mr gronke sold the c p a practice back to mr fitch for dollar_figure repurchase transaction they duly executed another agreement repurchase_agreement containing the same payment terms as the sale agreement the repurchase_agreement stated that mark gronke has incurred recent severe medical problems mr gronke understands the need to sell the business based on his health issues as a result of the repurchase transaction petitioners claimed a dollar_figure cost_basis in the c p a practice and they claimed an amortization deduction of dollar_figure for each of the years in issue iii petitioners’ rental real_estate petitioners owned eight rental real_estate properties in california during the years in issue they chose to keep their properties separate mr fitch owned properties on edgewood road auburn edgewood property amelia way palm springs amelia property sterling road cathedral city sterling property ridgeway ave cathedral city ridgeway property and e street sacramento e street property mrs fitch owned properties on cook street palm desert cook street property esplanade redondo beach esplanade property and island ave san diego island property petitioners were actively involved in the day-to-day management of their rental properties they performed almost all of the tasks themselves including inter alia bookkeeping making repairs executing contracts screening tenants advertising paying taxes and utilities procuring insurance and dealing with the mr fitch owned a two-thirds interest in the e street property he inherited a one-third interest from his mother in early and he purchased a second one- third interest from one of his brothers in late his other brother owned the remaining one-third interest mrs fitch purchased the island property in homeowners’ associations they occasionally hired a contractor such as an engineer or electrician to perform a technical task petitioners incurred losses on the edgewood property cook street property esplanade property and e street property in the edgewood property ridgeway property cook street property esplanade property and e street property in and the amelia property cook street property esplanade property e street property and island property in although the aggregate losses petitioners incurred in each of the years at issue exceeded dollar_figure they limited the losses they claimed in excess of their income from the rental real_estate to dollar_figure each year iv business discussions over meals petitioners frequently discussed their respective businesses and rental real_estate properties together over meals at restaurants they occasionally dined with clients client meals but the vast majority of the meals were solely between themselves spousal meals for each meal they recorded on general ledgers the name of the restaurant an associated date the business_purpose the names of the people dining and the amount spent the general ledgers list the business_purpose of almost every spousal meal as schedule c and or schedule e the the general ledgers do not contain the individual date that each meal took place--the associated dates appear to correspond to the dates of petitioners’ monthly credit card statements discussions during the spousal meals resulted in successful client referrals between petitioners’ businesses on occasion petitioners claimed business_expense deductions for a small number of client meals and hundreds of spousal meals v petitioners’ tax returns mr fitch prepared petitioners’ tax returns for to among other years petitioners reported net operating losses nols for and and elected to carry the nols forward they reported zero tax for each of the years in issue respondent audited petitioners’ tax returns for to and disallowed inter alia the amortization of the c p a practice the losses on the rental real_estate properties the deductions for the client meals and spousal meals and the nol carryovers from and petitioners timely petitioned the court for redetermination respondent made several other adjustments in the notices of deficiency for to as stated supra note the other adjustments have been conceded settled or are computational in nature i general rules opinion the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a 292_us_435 the taxpayer bears the burden of proving that he or she is entitled to the deductions claimed and this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate petitioners have neither claimed nor established that they satisfy the requirements of sec_7491 for any of the issues remaining for decision accordingly the burden_of_proof does not shift to respondent relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 to be necessary within the meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s business 290_us_111 the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering u s pincite when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily against taxpayers whose inexactitude is of their own making see cohan v commissioner f 2d pincite there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir furthermore we may not use the cohan doctrine to estimate expenses subject_to the strict substantiation requirements of sec_274 see 50_tc_823 aff’d 412_f2d_201 2d cir ii amortization of the c p a practice a taxpayer is entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of which is determined by amortizing the adjusted_basis of the intangible ratably over a 15-year period beginning with the month in which it was acquired sec_197 an amortizable sec_197 intangible is any sec_197 intangible9 acquired by a taxpayer after date and held in connection with the conduct_of_a_trade_or_business sec_197 for purposes of depreciation and amortization a taxpayer’s basis in purchased property is the cost including any valid liabilities incurred in acquiring the property 331_us_1 petitioners claimed a dollar_figure cost_basis in the c p a practice as a result of the repurchase transaction and they claimed an amortization deduction of dollar_figure in each of the years in issue on their tax returndollar_figure respondent principally argues that the alleged sec_197 intangibles include inter alia goodwill going-concern value business books_and_records trade names and covenants not to compete entered into in connection with the acquisition of an interest in a trade_or_business sec_197 it appears that petitioners miscalculated their amortization deductions continued sales agreements petitioners submitted are untrustworthy and the alleged sales did not take place alternatively respondent argues the sale and repurchase transactions were rescinded or that petitioners reacquired self-created intangibles of the c p a practice in a series of related transactionsdollar_figure we address each of respondent’s arguments in turn respondent contends that petitioners presented false testimony and fabricated documents in an attempt to prove that the transactions took place we disagree we find petitioners’ testimony to be credible and persuasive see 58_tc_560 stating that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life furthermore we find the sale and repurchase agreements to be genuine and trustworthy continued under sec_197 petitioners’ dollar_figure basis is ratably amortized over a 15-year period which comes out to dollar_figure per year respondent has not argued that the c p a practice consisted of any class of assets other than intangibles to which part of the dollar_figure purchase_price should be allocated see sec_1060 respondent also questions mr fitch’s wisdom in repurchasing the c p a practice however it is beyond this court’s purview to second-guess mr fitch’s business judgment or the manner of operations of his business see eg rozzano v commissioner tcmemo_2007_177 greenbaum v commissioner tcmemo_1987_222 respondent attacks the agreements for their brevity arguing that they lack details that would certainly be present on an authentic sales contract of nearly one million dollars however the circumstances surrounding the sale and repurchase transactions present a different story mr fitch was recovering from an aneurysm at the time he sold the c p a practice to mr gronke they had a working relationship dating back to and they understood the need to effect a quick sale on account of mr fitch’s medical_condition they put the basic elements of their agreement into writing and left the details to be sorted out later likewise when mr gronke suffered a seizure they signed a similar agreement to effect a quick repurchase in these circumstances we find it hard to believe that a lack of details somehow suggests the agreements were fabricated respondent does not argue that the sale and repurchase agreements are invalid or unenforceable under state law accordingly we find that petitioners have proven that the sale and repurchase transactions actually took place next respondent argues that the sale and repurchase transactions were rescinded revrul_80_58 1980_1_cb_181 defines rescission as the abrogation canceling or voiding of a contract that has the effect of releasing the respondent takes issue with among other things the length of the agreements and the lack of provisions addressing breach or default contracting parties from further obligations to each other and restoring the parties to the relative positions that they would have occupied had no contract been made for the rescission to be effective both buyer and seller must be put back in their original positions hutcheson v commissioner tcmemo_1996_127 citing revrul_80_58 c b pincite a rescission may be effected by mutual agreement of the parties by one of the parties declaring a rescission of the contract without the consent of the other if sufficient grounds exist or by applying to the court for a decree of rescission revrul_80_58 c b pincite the repurchase_agreement by its own terms effected a sale of the c p a practice from mr gronke to mr fitch and not an unwinding of the earlier sale there is no evidence that mr fitch and mr gronke intended to abrogate cancel or void the sale agreement furthermore we do not believe that the repurchase_agreement returned them to their original positions the c p a practice continued as a dynamic ongoing enterprise for approximately months after the sale transaction and we cannot say that mr fitch received the c p a practice back in the exact same condition in which he had sold it accordingly we find that the sale and repurchase transactions were not rescinded respondent cursorily cites sec_1_197-2 income_tax regs in support of the position that no amortization is available under sec_197 for self-created intangibles that are repurchased as part of a series of related transactions self-created intangibles generally are not amortizable sec_197 however an exception is provided if a taxpayer disposes of a self- created intangible and subsequently reacquires the intangible from a seller in whose hands the intangible is amortizable in an unrelated transaction sec_1 d iii c income_tax regs almost all of the intangibles that mr fitch reacquired in the repurchase transaction were originally created by him the issue therefore turns on whether the sale and repurchase transactions were related transactions we find that the transactions were impelled by separate business exigencies namely mr fitch’s anuerysm and mr gronke’s seizure it is hard to believe these medical conditions could have been predicted or the transactions necessitated by them preplanned we find that the sale and repurchase transactions are not related transactions and therefore the rules generally disallowing the amortization of self-created intangibles do not applydollar_figure likewise the antichurning rules of sec_197 do not apply see sec_1_197-2 income_tax regs accordingly petitioners are entitled to an amortization deduction of dollar_figure for each of the years in issue iii deductibility of the rental real_estate losses a the e street property sec_212 allows as a deduction all the ordinary and necessary expenses paid during the year for the production_or_collection_of_income sec_212 or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 sec_167 allows as a deduction a reasonable allowance for depreciation of property_held_for_the_production_of_income the phrase held_for_the_production_of_income has the same meaning in sec_212 and sec_167 47_tc_120 expenses and depreciation may be deducted only if the property is held for production_of_income during the taxable_year at issue 65_tc_34 sec_1_212-1 income_tax regs provides ordinary and necessary expenses paid_or_incurred in the management conservation or maintenance of a building devoted to rental purposes are deductible notwithstanding that there is actually no income therefrom in the taxable_year and regardless of the manner in which or the purpose for which the property in question was acquired furthermore expenses paid_or_incurred in connection with investment_property may be deductible under this regulation even though the property is not currently productive and there is no likelihood that the property will be sold at a profit or will otherwise be productive of income and even though the property is held merely to minimize a loss with respect thereto sec_1_212-1 income_tax regs whether property is held_for_the_production_of_income is a question of fact to be determined from all the facts and circumstances 59_tc_791 aff’d 495_f2d_1079 6th cir mr fitch and his two brothers each inherited a one-third interest in the e street property in early when their mother passed away they immediately tried to sell the property but did not receive a satisfactory offer toward the end of mr fitch purchased an additional one-third interest from one of his brothers and as of the time of trial owned a two-thirds tenancy_in_common with his other brother while mr fitch did not succeed in renting the e street property in to we find that he held the property for the production of incomedollar_figure he credibly testified that he intended to make the property into a rental when he the record reflects that mr fitch succeeded in renting the property in purchased the one-third interest from his brother to that effect he posted a for rent sign on the property placed an advertisement on craigslist and secured bids with insurance_companies for a landlord protection policy he further credibly testified that he performed property management services at least weekly in and continued performing those services in and accordingly he incurred expenses_for_the_management_conservation_or_maintenance_of_property_held_for_the_production_of_income and he is entitled to deduct those expenses under sec_212 b passive_activity_loss limitation rules deductions for certain business and investment_expenses pursuant to sec_162 and sec_212 may be limited under sec_469 which generally disallows any passive_activity_loss for the tax_year a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities for such year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participatesdollar_figure sec_469 pursuant to sec_469 the rental activities of a taxpayer who is in the real_property business real_estate_professional are not per se passive activities but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a real_property_trade_or_business is defined in sec_469 as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business in the case of a joint_return the foregoing a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements sec_469 all of a taxpayer’s real_estate activities are taken into account to determine whether the 750-hour requirement is satisfied see fowler v commissioner tcmemo_2002_223 bailey v commissioner tcmemo_2001_296 sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_296 goshorn v commissioner tcmemo_1993_578 mrs fitch works full time as a licensed real_estate agent she credibly testified that she works weekdays and many weekends and typically wakes up pincite a m to review business emails new real_estate listings and buyer criteria for her clients she credibly testified that in addition to the time she spent managing her rental real_estate she spent more than hours each year in to performing real_estate related activities as an independent_contractor with remax which we find qualifies as a real_property_trade_or_business under sec_469 she further credibly testified that she was not involved in any activities besides real_estate we find mrs fitch has established that she separately satisfies the requirements to qualify as a real_estate_professional under sec_469 and therefore petitioners’ rental activities are subject_to the material_participation requirements of sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 as explained in sec_1_469-5t temporary income_tax regs fed reg date a taxpayer can satisfy the material_participation requirement if the individual meets any one of the seven regulatory tests the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during the year exceeds hours the individual materially participated in the activity for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any three tax years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year participation generally means all work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs work done by an individual in the individual’s capacity as an investor in an activity is not treated as participation in the activity unless the individual is directly involved in the day-to-day management or operations of the activity sec_1_469-5t temporary income_tax regs fed reg date in determining whether a taxpayer materially participates the participation of the spouse of the taxpayer shall be taken into account sec_469 we therefore treat petitioners as one unit for the purpose of determining their participation in an activity however petitioners did not make the election to treat all of their interests_in_real_property as one activity pursuant to sec_469 and sec_1_469-9 income_tax regs and must therefore satisfy the material_participation requirements with respect to each of their rental properties separately see shaw v commissioner tcmemo_2002_35 we find that petitioners satisfy the second enumerated test for material_participation their participation in the rental real_estate constituted substantially_all of the participation mr fitch testified extensively as to the activities he performed with respect to his rental properties including inter alia advertising bookkeeping accounting dealing with contractors decorating resolving fence disputes making repairs paying taxes and procuring insurance he further testified that no one else performed any services for his properties mrs fitch similarly testified as to the activities she performed in managing her rental properties including inter alia advertising decorating dealing with contractors and the homeowners’ associations screening tenants filling out paperwork making repairs and handling the lockbox and keys she further testified that no one other than she and mr fitch performed any services for her properties mr fitch did not testify about the activities he performed in regard to the sterling property however the sterling property did not generate a loss for any of the years in issue respondent argues that we should disregard petitioners’ testimony as self- serving however we find their testimony credible and persuasive we do not believe that petitioners’ decision to occasionally hire a contractor to perform technical tasks disqualifies their substantial day-to-day management of their rental properties from constituting substantially_all of the participation dollar_figure see sec_1_469-5t temporary income_tax regs supra accordingly petitioners’ losses attributable to their rental real_estate in to are not limited by the passive_activity_loss limitation rules of section dollar_figure iv meal and entertainment_expenses meal and entertainment_expenses may be deducted under sec_162 if they are ordinary necessary and reasonable expenses_incurred by a taxpayer in his or mr fitch testified that in and mrs fitch would ask the wife of a client to show the esplanade property to prospective tenants however mr fitch was not sure exactly when and where or how often given the extensive activities petitioners performed with respect to the esplanade property we likewise do not believe this would preclude a finding that petitioners performed substantially_all of the activities we reach this conclusion notwithstanding that petitioners reported rental real_estate losses of only dollar_figure in excess of their rental income on schedules e of their tax returns for to and now argue that their losses should not be limited by sec_469 we have long held that a taxpayer is not bound on an issue by a position taken on their tax returns although that is a factor to be considered 38_tc_357 her trade or businessdollar_figure see tyson v commissioner tcmemo_2009_176 however sec_262 disallows any deduction with respect to personal living or family_expenses petitioners claimed deductions for a small number of client meals and hundreds of spousal meals as business_expenses on schedules c related to their accounting practice and real_estate activity for to dollar_figure respondent contends that the spousal meals are nondeductible personal expenses and not ordinary and necessary business expensesdollar_figure this category of expenses is also subject_to the limitations of sec_274 and n and the strict substantiation requirements of sec_274 petitioners claimed deductions for meal and entertainment_expenses on schedules c related to their accounting practice of dollar_figure for dollar_figure for and dollar_figure for and schedules c related to their real_estate activity of dollar_figure for dollar_figure for and dollar_figure for respondent disallowed all of the deductions in the notices of deficiency except for the dollar_figure for respondent subsequently stipulated that petitioners are entitled to a deduction of dollar_figure each year in addition to the dollar_figure allowed for because respondent assumes petitioners likely had some deductible meal and entertainment_expenses during the years at issue neither party provided the court with an explanation of how respondent arrived at this figure we attribute the dollar_figure to the deductions petitioners would be entitled to for the client meals we attribute the deductions respondent disallowed in excess of dollar_figure to petitioners’ expenditures_for their spousal meals the court will not sift through the voluminous documents petitioners provided to attempt to match the evidence to respondent’s adjustments see eg hale v commissioner tcmemo_2010_229 respondent contends for the first time in his reply brief that petitioners’ general ledgers simply do not meet the strict substantiation requirements set forth in sec_274 our resolution of the first issue makes it unnecessary for us to continued petitioners testified that on occasion their discussions during the spousal meals led to client referrals between their businesses however petitioners’ testimony was general vague and conclusory they did not recount the specific business_purpose of any spousal meal nor the specific business discussions that took place quite to the contrary mrs fitch testified m ostly i vented with him mr fitch regarding my real_estate clients likewise the general ledgers petitioners introduced into evidence contain vague and inadequate descriptions of the purported business purposes of the spousal mealsdollar_figure petitioners have not met their burden of proving that the spousal meals are ordinary and necessary business_expenses see 80_tc_1073 daily meals are an inherently_personal expense and a taxpayer bears a heavy burden in proving they are routinely deductible aff’d 758_f2d_211 7th cir accordingly petitioners are not entitled to a deduction for meal and entertainment_expenses in excess of the dollar_figure respondent allowed for each year continued consider this issue the general ledgers list the business_purpose of almost every spousal meal as schedule c and or schedule e v nol_carryover an nol is defined in sec_172 to mean the excess of allowable deductions over gross_income sec_172 allows an nol deduction for the aggregate of the nol carrybacks and carryovers to the taxable_year sec_172 generally provides that the period for an nol_carryback i sec_2 years and that the period for an nol_carryover is years a taxpayer claiming an nol deduction for a taxable_year must file with the tax_return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs the taxpayer bears the burden of establishing both the actual existence of nols in the prior years and the amount of such losses that may be carried to the years at issue 115_tc_605 we have jurisdiction to consider such facts related to years not in issue as may be necessary for redetermination of tax_liability for the period before the court see sec_6214 petitioners claimed deductions for nols of dollar_figure and dollar_figure on their and tax returns respectively thereafter petitioners attempted to carry the nols forward and claim them as deductions for the years in issue respondent disallowed the nol carryovers for lack of substantiation the only evidence petitioners provided to the court to substantiate the nol carryovers is their and tax returns and the nol worksheets contained therein however a tax_return is merely a statement of a taxpayer’s claim and does not establish the correctness of the facts stated therein see 71_tc_633 62_tc_834 we find that petitioners have not substantiated the nol carryovers accordingly they are not entitled to deduct the nol carryovers from or vi accuracy-related_penalties sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner t c pincite once the commissioner has met his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for to dollar_figure pursuant to sec_6662 and b a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where the taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs disregard means any careless reckless or intentional disregard respondent determined that petitioners have underpayments for to attributable to negligence or disregard of rules and regulations and substantial understatements of income_tax sec_6662 sec_1_6662-3 income_tax regs we find that respondent has met his burden of productiondollar_figure sec_6662 and b imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure the exact amounts of petitioners’ underpayments if any will depend upon the rule_155_computations taking into account respondent’s concessions and in accordance with our findings and conclusions to the extent that those computations establish that petitioners have substantial understatements of income_tax respondent will have also met his burden of production in this regard see jarman v commissioner tcmemo_2010_285 the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause and in petitioners failed to substantiate the nol carryovers and the schedule c expenses they conceded as set forth supra note furthermore petitioners did not present any evidence of any attempt they made to ascertain the correctness of the deductions they claimed for the spousal meals--deductions that would seem to a reasonable and prudent person to be too good to be true good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners argue that mr fitch who prepared their tax returns for the years in issue suffered an aneurysm in and the aneurysm was a serious illness outside his control that supports a reasonable_cause defense to the accuracy-related_penalties while we sympathize with mr fitch’s circumstances we do not find petitioners’ argument persuasive because mr fitch continued to work as a c p a in the c p a practice during the years in issue see eg stewart v commissioner tcmemo_2010_184 tax ct memo lexi sec_220 at finding that the taxpayer’s illness did not support a reasonable_cause or good_faith defense because her testimony about the illness was uncorroborated and she continued to work for the irs and to participate in her investment activity during the years in issue accordingly we find that petitioners are liable for an accuracy-related_penalty on the amounts of their underpayments of tax if any for the years in issue that determination must await the rule_155_computations in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and the parties’ concessions decisions will be entered under rule
